Per Curiam.

The court below correctly found the existence of a valid and enforcible partnership between the parties. The court erred, however, in ordering an accounting from the date of inception of the partnership to the date of the decree. The conduct of both parties unequivocally evidenced an intent to terminate the partnership on or about July 11, 1947: plaintiff, by his preparation and signing of the certificates of dissolution *331followed by his exclusion of defendant from the partnership office; defendant, by his signing of the certificates of dissolution. In any event, repudiation by either partner, although in an appropriate case it might give rise to an action for breach of contract, would be sufficient to dissolve the partnership (Partnership Law, § 62, subd. 2; Cahill v. Half, 248 N. Y. 377). The interlocutory judgment appealed from should be modified in accordance with this opinion and, as so modified, affirmed with costs to defendant-appellant. Settle order, making new findings of fact and conclusions of law in accordance with the foregoing-determination and reversing findings of fact and conclusions of law inconsistent therewith.